The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: the first sentence of the specification should be updated to indicate the status of the parent applications as U.S. Patent Nos. 11,343,971 and 10,542,676, respectively.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
It is noted that the references listed in the specification are not cited in the 5/18/22 IDS supplied by applicant.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what is meant by the recitation “side folding”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites that the discharge portion is forward of the hitch by a distance “from 60 inches to 100 inches”, which includes exactly 60 inches. However, claim 3, from which this claim depends, recites that this distance is “greater than 60 inches”, which does not include exactly 60 inches. As such, there is at least one circumstance in which claim 5 does not further limit claim 3, but rather broadens the claim. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims [1-2] and [3-6] are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [11/13] and [1/2 and/or 1/3], respectively, of U.S. Patent No. 11,343,971. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims sought to be patented is wholly contained, at least implicitly, within that of the patented claims.
Claim 1 as presented is substantially equivalent in scope to the combination of claims 11 and 13 of the Patent. All limitations of claim 1 are recited in claim 11 of the Patent except the limitation “wherein said controller is configured to cause said hitch assembly to adjust the length of said telescoping tongue so that said hitch assembly moves to said retracted position when the sensor detects that the upper auger assembly portion is not in a transport position”. However, claim 13 of the Patent includes the limitations “said controller is configured to cause said hitch assembly to adjust the length of said telescoping tongue so that said hitch assembly moves to said retracted position when said upper auger assembly portion is moved to an operational position” and “is further configured to cause said hitch assembly to adjust the length of said telescoping tongue so that said hitch assembly moves to said extended position when said upper auger assembly portion is moved to a transport position”. As such, the above-noted limitation of claim 1 is implicit within the scope of patented claim 13.
Re claim 2, even though the patented claims do not explicitly refer to the folding auger assembly as being “side folding”, any “folding auger assembly” is considered to inherently be capable of “side folding”, absent any clear indication of what the claim term defines.
Similarly, claim 3 as presented is substantially identical to the combination of either claims 1 and 2 or 1 and 3 of the Patent. All limitations of claim 3 are recited in claim 1 of the Patent except the limitation “wherein said discharge portion is forward of said hitch when in said operating position by a distance greater than 60 inches”. However, claim 2 of the Patent recites that “said discharge portion is forward of said hitch when in said operating position by a distance from 40 inches to 100 inches”, while patented claim 3 recites “said discharge portion is forward of said hitch when in said operating position by a distance from 60 inches to 70 inches”. As both of these limitations include at least some portions of the claimed range which are greater than 60 inches, all limitations of claim 3 are included within the scope of the patented claims.
The limitations of claims 4, 5 and 6 are similarly met by the patented claims 2, 2 or 3, and 2, respectively.
Claims [1-2] and [3-6] are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [23/25] and [1/2 and/or 1/3], respectively, of U.S. Patent No. 10,542,676. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims sought to be patented is wholly contained, at least implicitly, within that of the patented claims.
The same analysis set forth above in par. 10 applies equally here, with the additional distinction that pending claim 3 also differs from that of patented claim 1 in that the longitudinal axis of the upper auger assembly portion extends “upwardly, forwardly and laterally outward relative to said front corner of said container’, rather than “laterally outward relative to said axis of said lower auger assembly portion” as in the patented claim. However, insofar as the patented claim recites that the longitudinal axis of the lower auger assembly portion also extends “upwardly, forwardly and laterally outward relative to said front corner of said container’, being laterally outward of such an axis would necessarily be “upwardly, forwardly and laterally outward relative to said front corner of said container’ as well, and therefore the limitation of pending claim 3 is considered to recite substantially the same limitation of the patented claim using different wording.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

10/27/22